Title: To Thomas Jefferson from Gabriel Christie, 21 March 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimore March 21st 1807
                        
                        Your letter of yesterday was duly received together with the inclosures, as soon as the Box arrives I will
                            forward it by the first vessell agreably to your directions, there is a Vessell up for Bordaux expeted to sail in all next
                            week shall send it by his if it comes to hand in time 
                  I have the Honour to be with respect your obt Sevt
                        
                            G Christie
                            
                        
                    